DETAILED ACTION
This Office action is in response to the Amendment submitted on 01 February 2021.  Claims 1-4, 6, and 8-28 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheets of drawings were received on 20 September 2017.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4, 6-9, 11-14, 16-20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al., US 2005/0211989, of record.
Regarding claim 1, Horio et al. disclose a light-emitting element, shown in Fig. 12A, comprising:
a semiconductor layer including
an active layer 5;
a first-conductivity-type layer 3/4; and
a second-conductivity-type layer 6/7, wherein a semiconductor layer side surface of the semiconductor layer includes:
a side surface of the active layer,
a side surface of the first-conductivity-type layer, and
a side surface of the second-conductivity-type layer;
a first electrode portion 11 connected to the first-conductivity-type layer 3/4;
	a second electrode portion 10 connected to the second-conductivity-type layer 6/7;
	a first insulating layer 15 in contact with the semiconductor-layer side surface, wherein an entirety of the semiconductor-layer side surface is covered by the first insulating layer 15, that is, the entirety of the semiconductor-layer side surface which lies between the first electrode portion 11 and the second electrode portion 10 is covered by the first insulating layer 15, as shown in Fig. 12A; and 
a metal layer 16 in contact with at least with a surface of the first insulating layer 15, wherein the surface of the first insulating layer 15 faces away from the side surface of the active layer 5, 

a third electrode portion 21 in contact with the metal layer 16, wherein the metal layer 16 connects the third electrode portion 21 with the first electrode portion 11, see Fig. 12A.  
	Independent claim 1 requires “each of the side surface of the active layer, the side surface of the first-conductivity-type layer, and the side surface of the second-conductivity-type layer is inclined with respect to a laminating direction of the semiconductor layer”.  Admittedly, in the light-emitting element of Horio et al., shown in Fig. 12A, each of the side surface of the active layer 5, the side surface of the first-conductivity-type layer 3/4, and the side surface of the second-conductivity-type layer 6/7 is parallel to a laminating direction of the semiconductor layer.  However, Horio et al. show in Fig. 15A, which is a cross-sectional view of a semiconductor light emitting device disclosed in Japanese Patent Laid-open Publication No. 2003-224297, that each of the side surface of the active layer 204, the side surface of the first-conductivity-type layer 202/203, and the side surface of the second-conductivity-type layer 205/206 is inclined with respect to a laminating direction of the semiconductor layer, see Fig. 15A.  Therefore, in light of the disclosure of Horio et al., it would have been obvious to the skilled artisan that each of the side surface of the active layer 5, the side surface of the first-conductivity-type layer 3/4, and the side surface of the second-conductivity-type layer 6/7 could be either inclined with respect to a laminating direction of the semiconductor layer, as shown in Fig. 15A, or parallel to a laminating direction of the semiconductor layer, as shown in Fig. 12A.  Since both shapes of a light-emitting element are known in the prior art, it clearly would have been obvious to the skilled 
Regarding claim 2, as shown in Fig. 12A of Horio et al., the first insulating layer 15 and the metal layer 16 have a laminated structure, see Fig. 12A.
Regarding claim 3, in the light-emitting element of Horio et al., the second-conductivity-type layer 6/7 has a first surface which is in contact with the active layer 5, and a second surface which is opposite to the first surface, and is connected to the second electrode portion 10, see paragraphs [0083]-[0089].
Regarding claim 4, in the light-emitting element of Horio et al., the first electrode portion 11 includes a first connecting-conductive portion 11 that is connected to a substrate 30, the light-emitting element being flip chip mounted to the substrate 30, as shown in Fig. 13, and the metal layer is connected to the first connecting-conductive portion, see paragraph [0040] and claims 15-16.
Regarding claim 6, in the light-emitting element of Horio et al., the first-conductivity-type layer 3/4 has a first surface which is in contact with the active layer 5,

Regarding claim 8, in the light-emitting element of Horio et al., the first electrode portion 11 includes a connecting-conductive portion 11 that extends through the first insulating layer 15, and the metal layer 16 is connected to the connecting-conductive portion 11, as shown in Fig. 12A.
	Regarding claim 9, the light-emitting element of Horio et al. includes a second insulating layer 17, wherein the metal layer 16 is between the first insulating layer 15 and the second insulating layer 17, as shown in Fig. 12A.
Regarding claim 11, in the light-emitting element of Horio, the first-conductivity-type layer 3/4 is an n-type semiconductor layer, and the second-conductivity-type layer 6/7 is a p-type semiconductor layer, see paragraph [0041].
	Regarding claim 12, in the light-emitting element of Horio et al., the third electrode portion 11 is for external connection.
Regarding claim 13, the light-emitting element of Horio et al., further comprises a second insulating layer 17, wherein the metal layer 16 is between the first insulating layer 15 and the second insulating layer 17, as shown in Fig. 12A, wherein
the metal layer 16 has an opening, the second insulating layer 17 has a first opening (over the second electrode portion 10) that faces the opening of the metal layer 16, and a second opening (over the first electrode portion 11), the second electrode portion 10 is on the second insulating layer 17, the second electrode portion 10 is in contact with the second-conductivity-type layer 6/7 through the opening of the metal layer 16 and the 
	Regarding claim 14, in the light-emitting element of Horio et al., a part of the second electrode portion 10 and a part of the third electrode portion 21 are located in a common plane with the second insulating layer, as shown in Fig. 12A.
Regarding claim 16, in the light-emitting element of Horio et al., the second insulating layer 17 has an outer-peripheral side surface that corresponds to a side surface of the light-emitting element, as shown in Fig. 12A, the first electrode portion 11 has an exposed side surface and a contour of the exposed side surface conforms to a contour of a part of the outer-peripheral side surface of the second insulating layer 17, as shown in Fig. 12A.
Regarding claim 17, the light-emitting element of Horio et al. further comprises a protective layer 15 that covers the first-conductivity-type layer 3/4, wherein the second insulating layer 17 has an outer-peripheral side surface that corresponds to a side surface of the light-emitting element, and an outer peripheral portion of the first electrode portion 11 is on an inner side with respect to the outer-peripheral side surface of the second insulating layer 17, and covered with the protective layer 15, as shown in Fig. 12A.
Regarding claim 18, Horio et al. disclose that the light-emitting element further comprises a protective layer 17 that includes an uncovered region, wherein a part of the metal layer 16 and a part of the first-conductivity-type layer 3/4 are not covered continuously in the uncovered region of the protective layer 17, the protective layer 17 is 
Regarding claim 19, Horio et al. disclose a light-emitting unit, shown in Fig. 11 and 12A, comprising:
a substrate 30 including a wire 35/36;
	a light-emitting element 28; and
	a joint portion 37 that joins the light-emitting element 28 to the wire 35/36 on the substrate 30, wherein the light-emitting element includes: 
a semiconductor layer including:
an active layer 5;
		a first-conductivity-type layer 3/4; and
a second-conductivity-type layer 6/7, wherein a semiconductor-layer side surface of the semiconductor layer includes: 
a side surface of the active layer,
a side surface of the first-conductivity-type layer, and
a side surface of the second-conductivity-type layer,
	a first electrode portion 11 connected to the first-conductivity-type layer 3/4; 
	a second electrode portion 10 connected to the second-conductivity-type layer 6/7;
	a first insulating layer 15 in contact with the semiconductor-layer side surface, wherein an entirety of the semiconductor-layer side surface is covered by the first insulating layer 15, that is, the entirety of the semiconductor-layer side surface which 
a metal layer 16 in contact with at least with a surface of the first insulating layer 15, wherein the surface of the first insulating layer 15 faces away from the side surface of the active layer 5, 
the metal layer 16 is insulated from the second electrode portion 10/20 and
a pad electrode 20 in contact with the second electrode portion 10, and 
a third electrode portion 21 in contact with the metal layer 16, wherein the metal layer 16 connects the third electrode portion 21 with the first electrode portion 11, see Fig. 12A.  
Independent claim 19 requires “each of the side surface of the active layer, the side surface of the first-conductivity-type layer, and the side surface of the second-conductivity-type layer is inclined with respect to a laminating direction of the semiconductor layer”.  Admittedly, in the light-emitting element of Horio et al., shown in Fig. 12A, each of the side surface of the active layer 5, the side surface of the first-conductivity-type layer 3/4, and the side surface of the second-conductivity-type layer 6/7 is parallel to a laminating direction of the semiconductor layer.  However, Horio et al. show in Fig. 15A, which is a cross-sectional view of a semiconductor light emitting device disclosed in Japanese Patent Laid-open Publication No. 2003-224297, that each of the side surface of the active layer 204, the side surface of the first-conductivity-type layer 202/203, and the side surface of the second-conductivity-type layer 205/206 is inclined with respect to a laminating direction of the semiconductor layer, see Fig. 15A.  Therefore, in light of the disclosure of Horio et al., it would have been obvious to 
	Regarding claim 20, in the light-emitting unit of Horio et al., wherein at least one of the joint portion 37 or the wire 35/36 comprises one of silver, copper, lead, tin, gold, nickel, palladium, or an alloy of at least two of silver, copper, lead, tin, gold, nickel, or palladium, see paragraph [0086].
Regarding claim 28, in the light-emitting device of Horio et al., the metal layer 16 is insulated from the second electrode portion 10, as shown in Fig. 12A.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Horio et al., US 2005/0211989, as applied to claim 1 above, further in view of Wang et al., US 2005/0274971, of record.
Horio et al. is applied as above.  Horio et al. disclose that the first-conductivity type layer 3/4 is n-type and the second-conductivity-type layer 6/7 is p-type.  However, it is known in the art that the semiconductor layers of the light emitting element have to be oppositely doped, see paragraph [0024] of Wang et al.  Therefore, it would have been obvious to the skilled artisan that in the light-emitting element of Horio et al., the first-conductivity-type layer could have been a p-type semiconductor layer, and the second-conductivity-type layer could have been an n-type semiconductor layer.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al., US 2005/0211989, as applied to claim 1 above, further in view of Sugiyama et al., US 2012/0146045, of record.
Horio et al. is applied as above.  Horio et al. disclose that the first-conductivity type layer 3/4 is n-type and the second-conductivity-type layer 6/7 is p-type.  However, it is known in the art that the semiconductor layers of the light emitting element have to be oppositely doped, see paragraph [0023] of Sugiyama et al.  Therefore, it would have been obvious to the skilled artisan that in the light-emitting element of Horio et al., the first-conductivity-type layer could have been a p-type semiconductor layer, and the second-conductivity-type layer could have been an n-type semiconductor layer.
Horio et al. fail to disclose that the first electrode portion 11 includes a transparent electrode.  However, it is well known in the art to use a transparent material .

	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al., US 2005/0211989, in view of Saito et al., US 2014/0361321, both of record.
Regarding claim 21, Horio et al. disclose a light-emitting element, shown in Fig. 12A, comprising:
a substrate 1;
a light-emitting element including a semiconductor layer including
an active layer 5;
a first-conductivity-type layer 3/4; and
a second-conductivity-type layer 6/7, wherein a semiconductor layer side surface of the semiconductor layer includes:
a side surface of the active layer;
a side surface of the first-conductivity-type layer; and
a side surface of the second-conductivity-type layer;
a first electrode portion 11 connected to the first-conductivity-type layer 3/4;
	a second electrode portion 10 connected to the second-conductivity-type layer 6/7;

a metal layer 16 in contact with at least with a surface of the first insulating layer 15, wherein the surface of the first insulating layer faces away from the side surface of the active layer 5, and 
the metal layer 16 is insulated from the second electrode portion 10/20 and
a pad electrode 20 in contact with the second electrode portion 10, and
a third electrode portion 21 in contact with the metal layer 16, wherein the metal layer 16 connects the third electrode portion 21 with the first electrode portion 11, see Fig. 12A.  
Independent claim 21 requires “each of the side surface of the active layer, the side surface of the first-conductivity-type layer, and the side surface of the second-conductivity-type layer is inclined with respect to a laminating direction of the semiconductor layer”.  Admittedly, in the light-emitting element of Horio et al., shown in Fig. 12A, each of the side surface of the active layer 5, the side surface of the first-conductivity-type layer 3/4, and the side surface of the second-conductivity-type layer 6/7 is parallel to a laminating direction of the semiconductor layer.  However, Horio et al. show in Fig. 15A, which is a cross-sectional view of a semiconductor light emitting device disclosed in Japanese Patent Laid-open Publication No. 2003-224297, that each of the side surface of the active layer 204, the side surface of the first-conductivity-
Horio et al. lack anticipation of a drive circuit configured to drive the plurality of light-emitting elements.  Saito et al. disclose a light-emitting panel device, shown in Fig. 17, comprising:
	a light-emitting panel 80 including a plurality of light-emitting elements 90(1); and

Regarding claim 22, as shown in Fig. 17 of Saito et al., the light-emitting panel device according to Claim 21, further comprising a substrate 810, the plurality of light-emitting elements 90(1) being arranged in matrix on the substrate, as shown in Fig. 17.
	
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Horio et al., US 2005/0211989, in view of Saito et al., US 2014/0361321, as applied to claim 21 above, further in view of Sugiyama et al., US 2012/0146045, all of record.
Horio et al. is applied as above.  Horio et al. disclose that the first-conductivity type layer 3/4 is n-type and the second-conductivity-type layer 6/7 is p-type.  However, it is known in the art that the semiconductor layers of the light emitting element have to be oppositely doped, see paragraph [0023] of Sugiyama et al.  Therefore, it would have been obvious to the skilled artisan that in the light-emitting element of Horio et al., the first-conductivity-type layer could have been a p-type semiconductor layer, and the second-conductivity-type layer could have been an n-type semiconductor layer.  Furthermore, Saito et al. disclose that the drive circuit is connected to the first and .

Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26 and 27 are allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed 01 February 2021 have been fully considered but they are not persuasive.  Independent claims 1, 19, and 21 have been amended to require “a third electrode portion in contact with the metal layer, wherein the metal layer connects the third electrode portion with the second electrode portion”.  Applicant has argued that Horio et al. do not describe "a third electrode portion in contact with the metal layer, wherein the metal layer connects the third electrode portion with the first electrode portion," as recited in independent claims 1, 19, and 21. However, in the above rejection based on the embodiment of Horio et al. shown in Fig. 12A, the first electrode portion is electrode 11 of Horio et al., which is connected to the first-conductivity-type layer 3/4, as shown in Fig. 12A, and the third electrode portion is electrode 21.  As shown in Fig. 12A, in the light-emitting device of Horio et al., if .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822


/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822